Hyman, C. J.
This suit was brought against defendants, for damages of certain goods shipped from New York to New Orleans.
The goods were shipped in good order, and wefe delivered to plaintiff in Now Orleans. They were injured by salt water on their passage; and some witnesses state, that they were . damaged fifty per cent.; other witnesses state that they were damaged to a less extent.
No sale of the damaged goods was made to ascertain, with exactness, the extent of their damage. The opinion of this Court in the eases, Henderson & Gaines v. Ship Maid of Orleans, 12 An. 352; L. Elkin & Co. v. New York and New Orleans Steamship Company, 14 An. 647, was, that damages should be established by sale, before a judgment for the recovery of damages could be had against a carrier, for goods damaged while intrusted to his care.
It is decreed that the judgment of the District Court be annulled, avoided and reversed; and it is further decreed, that there bo judgment for the defendants as in case of nonsuit; the plaintiff to pay the costs in both Courts.